DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 3/24/2021, wherein claims 1, 8, 11, 18, 21 are amended, and wherein claims 1-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amended claim includes “wherein the VNFM is located at an upper layer of an infrastructure layer that is at a bottommost layer in the NFV architecture…” which is not described in the specification. 
Applicant’s specification states [0043-50]:
“an infrastructure layer at a bottommost layer…is a resource pool. The NFVI 130 includes…a hardware resource layer and a virtual resource layer are configured to provide the VNF 108 with virtual resources such as a virtual machine and/or a virtual container…” [0044]
“A service network domain on the left: The service network domain is each current telecommunication service network.” [0049]
“…a management and orchestration domain on the right … MANO 128 is responsible for management and orchestration of entire NFVI resources…internally includes an orchestrator … 102, one or more …VNFM 104, and one or more …VIM 106…”
	Applicant’s specification describes an infrastructure layer that is a resource pool containing a hardware resource layer and a virtual resource layer.  Which corresponds to the infrastructure layer on the left hand side of Fig. 1 – item 130.  In contrast, the VNFM is described as separate and distinct from the infrastructure layer.  Instead, it is described as part of the MANO 128, and is depicted as item 104 of Fig. 1.  Thus, the specification does not describe anywhere “the VNFM is located at an upper layer of an infrastructure layer that is at a bottommost layer in the NFV architecture…” Indeed, the Specification explicitly depicts the infrastructure layer as separate and distinct from the VNFM, and is stated as and depicted as two different side from each other.  No where 
As for claims 8, 11, 18, and 21, they contain similar defects as claim 1 above.  Thus, they are rejected under the same rationales.
Dependent claims 2-7, 9-10, 12-17, 19-20, and 22-27 are rejected for failure to cure the defect of the claim upon which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations are unclear and indefinite:
As for claim 1, it is unclear what is meant by “wherein the VNFM is located at an upper layer of an infrastructure layer that is at a bottommost layer in the NFV architecture” for at least 2 reasons.
First, it is entirely unclear what is meant by the amendment “the VNFM is located at …an infrastructure layer that is at a bottommost layer in the NFV architecture…” because VNFM is explicitly defined as not part of the infrastructure layer according to the Specification.  Specification states “an NFV architecture from a vertical direction and a horizontal direction…the vertical direction divided into three layers from the vertical direction…an infrastructure layer at a bottommost layer…the network functions virtualization infrastructure NFVI 130 is a resource pool…which jointly establish a virtualized environment to deploy, manage, and execute a virtualized network function VNF 108…” (paragraphs 43-44), and “…in the horizontal direction…a service network domain on the left…a management and orchestration domain on the right...a virtualized network function management and orchestration system (MANO) 128 …internally includes an orchestrator 102…one or more VNF managers (VNFM) 104, and one or more virtualized infrastructure managers (VIM) 106)…” (paragraph 50).  In view of Fig. 1 of the Specification, the infrastructure level is the resource pool and does not include the VNFM.  Indeed, VNFM is not part of the vertical stack at all, let alone the bottommost layer of the vertical stack as claimed and is instead in the management and orchestration side.  Thus, because the VNFM isn’t in the infrastructure layer, and because bottommost layer cannot be determined relative to the NFV 
Second, it is entirely unclear what is meant by “…the VNFM is located at an upper layer of an infrastructure layer…” because in addition to issue noted above.  Arguendo, the limitation is directed to the relative arrangement of the functional units within the MANO 128 on the right side of Fig. 1 separate and distinct from the infrastructure layer on the left side.  Specification does not teach what constitute an “upper” layer as opposed to not an “upper” layer within the Virtualized network function management and orchestration system, and it is a relative term with no commonly understood and agreed to meaning.  Moreover, even assume the depiction of the MANO 128 in Fig. 1 represents relative position of the VNFM within the MANO 128, VNFM is not in an upper layer of the MANO itself, indeed, sandwiched in the middle between Orchestrator 102 and virtualized infrastructure manager 104.  (Fig. 1).  Thus, it is not understood what is meant by “an upper layer” as claimed.
For the purpose of examination, examiner assume the limitation is interpreted to be consistent with the Fig. 1 that discloses VNFM’s position within the system 100, that is it is part of the MANO containing an orchestrator and a VIM, and it is connected to both.  Moreover, it is interpreted to not be part of the infrastructure layer as claimed that is directly contradicted by the Specification teaching the infrastructure layer to be the resource pool. 
As for claims 8, 11, 18, and 21, they contain similar defects as claim 1 above.  Thus they are rejected under the same rationales. 
As for dependent claims 2-7, 9-10, 12-17, 19-20, and 22-27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 8-9, 11-16, 18-19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104410672A).
 
As for claim 1, Xu teaches a service migration method in a network functions virtualization (NFV) architecture (Abstract), the method comprising:

receiving, by the VNFM, a VM request response from the first VIM, wherein the VM request response comprises information about a first VM that the first VIM requests 
sending, by the VNFM, a service migration command to a virtualized network function (VNF), wherein the service migration command is used to instruct the VNF to migrate a running service on a second VM to the first VM, and the second VM is deployed on a second host on which second software is installed (paragraph 81, 97-98.  Examiner note, the detail of the triggering process shows trigger propagated to the VNF.  See, paragraph 119 and Fig. 7 steps 723-724; paragraph 137, 139-140).

As for claim 11 and 21, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Xu also teaches receiving, by the VNFM, a service migration completion notification from the VNF (paragraph 119, Fig. 7 steps 727 and 728.  VNFM receiving notification of swap completion propagated up from VLB); and
after the VNFM receives the service migration completion notification from the VNF, releasing, by the VNFM, the second VM (paragraph 120, Fig. 7 – steps 731 and 732; paragraph 137, 139-140).

As for claim 12 and 22, they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Xu also teaches the second host is managed by the first VIM, and before the sending, by the VNFM, the service migration command to the VNF (Fig. 7 – VIM communicating and managing both VNF and VLB), the method further comprises:
sending, by the VNFM, a virtual machine query command to the first VIM, wherein the virtual machine query command instructs the first VIM to query information about the second VM that is running a service of the VNF (Fig. 7 steps 715-176 and paragraph 0095-0098; 0100-0101, 118; 137, 139-140);
wherein the service migration command that is sent by the VNFM to the VNF carries the information about the second VM (Fig. 7 steps 718-719, and paragraph 118-119; 137, 139-140).

As for claim 13 and 23, they contain similar limitations as claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 4, Xu also teaches wherein the first software is configured on the first VIM, the second host is managed by a second VIM on which the second software is configured (paragraph 56-57 in view of Fig. 7.  Examiner note, while the prior art does not specifically discuss Fig. 7 in the context of multiple VMs, the prior art specifically teaches it is arbitrarily obvious for the NFVO system to be managing the network service life cycle using multiple VIMs, and or with multiple VNFM.  Where each VIM manages a specific set of resources.  Thus, it would have been obvious for the post-upgrade new-version software to be configured on the first VIM and second host is managed by a second VIM because each VIM is capable of managing a distinct set of 
sending, by the VNFM, a virtual machine query command to the second VIM, wherein the virtual machine query command instructs the second VIM to query information about the second VM that is running a service of the VNF (Fig. 7 steps 715-176 and paragraph 0095-0098; 0100-0101; 118; 137, 139-140);
wherein the service migration command that is sent by the VNFM to the VNF carries the information about the second VM (Fig. 7 steps 718-179 and paragraph 0095-0098; 0100-0101; 118; 137, 139-140).

As for claim 14 and 24, they contain similar limitations as claim 4 above.  Thus, they are rejected under the same rationales.

As for claim 5, Xu also teaches wherein the first software comprises post-upgrade new-version software and the second software comprises pre-upgrade old-version software (paragraph 79. the system clearly distribute software to VM, it clearly is teaching the claim limitation).

As for claim 15 and 25, they contain similar limitations as claim 5 above.  Thus, they are rejected under the same rationales.

As for claim 6, Xu also teaches the post-upgrade new-version software and the pre-upgrade old-version software are homogeneous software or heterogeneous software (paragraph 79.  Examiner note, given the claim claims every permutation of software (since most are either homogeneous or heterogeneous), and the system clearly distribute software to VM, it clearly is teaching the claim limitation).

As for claim 16 and 26, they contain similar limitations as claim 6 above.  Thus, they are rejected under the same rationales.

As for claim 8, Xu also teaches receiving, by a virtualized network function (VNF), a service migration command from a virtualized network function manager (VNFM), wherein the service migration command comprises information about a first virtual machine (VM) that the VNFM instructs a first virtualized infrastructure manager (VIM) to request on a first host on which the first software is configured, and wherein the service migration command further comprises virtual machine data that can run on the first host and that is configured by the first VIM to run on the first VM (Fig. 7 –steps 715-720, paragraph 118, 137, 139-140 which extracts then send the VNF information, which is understood as VNF data.  VNF data configuration is discussed at paragraphs 94-96); and
migrating, by the VNF according to the service migration command, a running service on a second VM to the first VM, wherein the second VM is deployed on a 

As for claim 18, they contain similar limitations as claim 8 above.  Thus, they are rejected under the same rationales.

As for claim 9, Xu also teaches after the VNF migrates the running service on the second VM to the first VM, sending a service migration completion notification to the VNFM (Fig. 7 – steps 727-728, paragraph 119; 137, 139-140).

As for claim 19, they contain similar limitations as claim 9 above.  Thus, they are rejected under the same rationales.

Claim 7, 10, 17, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Kosugi et al. (US PGPUB 2017/0220371 A1).

As for claim 7, Xu explicitly teaches an Element management system (EMS) (Fig. 1 – item 122).  While it is well-known in the art including both present application and the prior art implementing the ESTI standard for NFVO having the EMS manages the VNF and perform the function claimed, however, in the interest of compact prosecution, Xu does not explicitly teach the detail of the EMS including sending, by the VNFM, the service migration command to an element management system (EMS), so that the EMS 
However, Kosugi teaches a method of VNF instantiation including sending, by the VNFM, the service migration command to an element management system (EMS), so that the EMS forwards the service migration command to the VNF, wherein the EMS is configured to manage the VNF (paragraphs 68-72)
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying Kosugi’s teaching of the VNFM sending a service migration command to an element management system (EMS) so that the EMS forwards the service migration command to the VNF to Xu because they are both directed to network function virtualization and because doing so would allow more seamless migration of VMs. (Kosugi, paragraph 7)

As for claim 17 and 27, they contain similar limitations as claim 7 above.  Thus, they are rejected under the same rationales.

As for claim 10, Kosugi also teaches receiving, by the VNF, the service migration command that is forwarded by an element management system (EMS) from the VNFM (paragraphs 68-72).

As for claim 20, they contain similar limitations as claim 10 above.  Thus, they are rejected under the same rationales.


Response to Arguments
Applicant argues in the remarks dated 2/22/2021 that:
Argument I: “Claim 1, as amended, recites ‘sending…wherein the VNFM is located at an upper layer of an infrastructure layer that is at a bottommost layer in the NFV architecture’ (emphasis added)…Xu is generally directed to “upgrading a network function virtualization application…at best, Xu discloses a ‘NFV infrastructure…provides virtualized resources to implement support NFV required, including commercial shelf…hardware necessary accelerator components, as well as the underlying hardware virtualization and abstraction software layer’ …however, these features of Xu have nothing to do with a VNFM that is located at an upper layer of an infrastructure layer that is at a bottommost layer in the NFV architecture, as claimed.  Therefore, Xu does not teach…the above recited features of independent claim 1, as amended…”
Examiner respectfully disagrees for the following reasons:
As for Argument I, see paragraphs 5 and 9 above.  In addition, Examiner note, as discussed under 35 U.S.C. 112 (b), the claim amendment directly contradicted the specification’s clear teaching that the VNFM’s location is part of the management and orchestration system, and in addition the relative position terms are unclear and indefinite.  
In particular, application’s assertion in the arguments that “…at best, u discloses a NFV infrastructure…provides virtualized resources to implement support NFV required, including commercial shelf…hardware necessary…as well 
Next, the applicant assertion regarding the amended limitation that “these features of Xu have nothing to do with a VNFM that is located at an upper layer of an infrastructure layer at a bottommost layer in the NFV architecture…” is also directly contradicted by the Specification.  In particular, the VNFM is explicitly taught in the specification as part of the VNF management and orchestration system (MANO) 128, “The MANO internally includes an orchestrator 102, one or more VNF Managers (VNFM) 104, and one or more virtualized infrastructure manager (VIM) 106.”  (Specification, paragraph 50)  Applicant’s assertion that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199